Citation Nr: 0631088	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  02-10 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a higher rating for generalized 
osteoporosis of the spine, shoulders, knees and hands, rated 
as 30 percent disabling prior to December 1, 1978, and as 
noncompensably disabling from December 1, 1978, to November 
4, 1998.

2.  Entitlement to a higher rating for sensory disturbance of 
the right hand, rated as 10 percent disabling prior to April 
21, 1976, and as noncompensably disabling from April 21, 
1976, to November 4, 1998.

3.  Entitlement to a total disability rating based on 
individual unemployability during the period prior to May 14, 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.

This claim is on appeal from the Salt Lake City, Utah, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in December 2004 for 
further development and is now ready for disposition.


FINDING OF FACT

In March 2006 correspondence, prior to the promulgation of a 
decision, the veteran requested a withdrawal of "any and 
all" issues pending on appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to a higher rating 
for generalized osteoporosis of the spine, shoulders, knees 
and hands, rated as 30 percent disabling prior to December 1, 
1978, and as noncompensably disabling from December 1, 1978, 
to November 4, 1998, have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2005) (as amended).

2.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to a higher rating 
for sensory disturbance of the right hand, rated as 10 
percent disabling prior to April 21, 1976, and as 
noncompensably disabling from April 21, 1976, to November 4, 
1998, have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2005) (as amended).

3.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to a total disability 
rating based on individual unemployability during the period 
prior to May 14, 2000, have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2005) (as amended).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2005).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2005) 
(as amended by 68 Fed. Reg. 13235 (April 18, 2003)).  

In correspondence dated in March 2006, the veteran indicated 
his intent to withdraw the claims on appeal.  Specifically, 
he wrote "I would like to withdraw any and all issues 
pending appeal, as I am currently satisfied with my rating.  
Thank you for your consideration."  In a June 2006, the 
veteran's service representative also acknowledged that the 
veteran had submitted correspondence indicating that he did 
not wish to pursuit numerous actions pending.  

As the veteran has withdrawn the appeal as to the current 
issues, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals and they are 
dismissed without prejudice.




ORDER

The claim of entitlement to a higher rating for generalized 
osteoporosis of the spine, shoulders, knees and hands, rated 
as 30 percent disabling prior to December 1, 1978, and as 
noncompensably disabling from December 1, 1978, to November 
4, 1998, is dismissed without prejudice.

The claim of entitlement to a higher rating for sensory 
disturbance of the right hand, rated as 10 percent disabling 
prior to April 21, 1976, and as noncompensably disabling from 
April 21, 1976, to November 4, 1998, is dismissed without 
prejudice.

The claim of entitlement to a total disability rating based 
on individual unemployability during the period prior to May 
14, 2000, is dismissed without prejudice.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


